

114 HR 5829 IH: Agriculture Delivering Vastly Improved Science at the EPA Now Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5829IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Rodney Davis of Illinois (for himself and Mr. Conaway) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the prompt establishment by the Science Advisory Board of the Environmental
			 Protection Agency of the agriculture committee.
	
 1.Short titleThis Act may be cited as the Agriculture Delivering Vastly Improved Science at the EPA Now Act or the ADVISE Now Act. 2.Establishment of Committee (a)AmendmentSection 8(e)(2)(A)(i) of the Environmental Research, Development, and Demonstration Authorization Act of 1978 (42 U.S.C. 4365(e)(2)(A)(i)) is amended by inserting , not later than 30 days after the date of enactment of the ADVISE Now Act, after shall establish.
 (b)Contingent appointment by Secretary of AgricultureIf an agriculture committee is not established pursuant to the amendment made by subsection (a) within the deadline provided, the Secretary of Agriculture shall establish and appoint members to such a committee within 15 days.
 (c)Continuing authorityIf the contingent establishment occurs under subsection (b), the Secretary of Agriculture shall have the continuing authority to appoint members to the committee so established.
			